t c memo united_states tax_court neil t nordbrock petitioner v commissioner of internal revenue respondent evelyn r nordbrock petitioner v commissioner of internal revenue respondent docket nos filed date neil t nordbrock and evelyn r nordbrock pro sese vicki l miller and robert m fowler for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and additions to tax as follows -- - docket no 12755-00--neil t nordbrock additions to tax penalties i r c year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number docket no 12756-00--evelyn r nordbrock additions to tax penalties i r c year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number the issues for decision are whether petitioners failed to report taxable_income whether they are entitled to joint filing_status and whether they are entitled to deduct business_expenses in excess of those conceded by respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been deemed stipulated pursuant to rule f petitioners resided in arizona during the years in issue and at the time that they filed their petitions in these cases petitioners were married to each other during the years in issue during and for part of evelyn r nordbrock ms nordbrock was employed by alpha tax service as a tax_return_preparer in she started a tax preparation business in which she prepared tax returns for third parties during and during the years in issue neil t nordbrock mr nordbrock was a self-employed accountant during the years in issue petitioners received the following items of income source wages alpha tax service dollar_figure s dollar_figure --- interest_income dollar_figure dollar_figure dollar_figure dividend income dollar_figure - dollar_figure capital_gain dollar_figure - -- rental income dollar_figure dollar_figure -- cancellation of -- dollar_figure -- indebtedness pension distribution -- -- dollar_figure nonemployee compensation dollar_figure dollar_figure dollar_figure be nordbrock tax dollar_figure dollar_figure -- preparation n nordbrock accounting dollar_figure dollar_figure dollar_figure swan business receipts dollar_figure -- --- danmarkin investments --- dollar_figure --- charles schwab dividend income olde discount-dividend -- dollar_figure -- income under arizona community_property_laws one-half of each of the foregoing items is allocable to each petitioner q4e- beginning long before the years in issue petitioners were involved in continuing disputes with the internal_revenue_service irs petitioners were associated with an organization known as the american law association which conducted seminars promoting the creation of foreign trusts for the purpose of decreasing or avoiding taxes in petitioners established three foreign business trusts in the turks and caicos islands mr nordbrock was convicted of violating sec_7206 for filing false income_tax returns for and mr and ms nordbrock were convicted of violating sec_7206 for filing a false amended income_tax return for these convictions were affirmed on appeal by the court_of_appeals for the ninth circuit in united_states v nordbrock 952_f2d_408 9th cir unpublished opinion in the district_court for the district of arizona imposed a lifetime injunction prohibiting mr nordbrock from preparing tax returns for others the lifetime injunction was affirmed on appeal by the court_of_appeals for the ninth circuit in 38_f3d_440 9th cir in date respondent seized property located on swan road in tucson arizona the irs sent a notice of seizure to swan business organization as nominee of mr nordbrock on date - - in mr nordbrock commenced a proceeding in bankruptcy in that proceeding his attorney was john j standifer jr standifer during checks totaling dollar_figure were written to standifer other checks were written to standifer and to the bankruptcy trustee in multiples of dollar_figure per month as payments to be applied to mr nordbrock’s chapter plan on date the irs sold the swan property in order to enforce a judgment against mr nordbrock for preparer penalties petitioners commenced litigation challenging the sale and seeking to set it aside that litigation was still pending at the time of trial in these cases for each of the years in issue petitioners submitted to the irs a joint form_1040 u s individual_income_tax_return next to their signatures on the form however was a reference to note note to each return was a statement as follows note this return is not voluntarily submitted nor is it signed under penalties of perjury it is signed and submitted under duress coercion and the threat of criminal prosecution see us west virginia state board_of education et al v barnette et al in the notices of deficiency respondent determined that petitioners were taxable on the items of income set forth above less certain of the deductions claimed on the form sec_1040 submitted by them respondent disallowed deductions for legal - - expenses travel_expenses education expenses meals and entertainment and similar unsubstantiated items respondent also determined that petitioners had other items of income that respondent has since conceded respondent determined that petitioners’ form sec_1040 were not valid income_tax returns thus respondent determined the additions to tax in issue and calculated the deficiencies using rates for married persons filing separate returns in each of the petitions in these cases filed date petitioners attached approximately pages of exhibits purportedly supporting their claims that the notices of deficiency were a continuation of harassment lies and criminal_fraud committed by various federal employees summarizing their allegations they claim in excess of criminal violations perpetrated against them by more than different federal co-conspirators during the past years opinion respondent moved to strike from the petition and to dismiss for lack of jurisdiction the allegations constituting accusations of criminal conduct a hearing on respondent’s motion was held in phoenix arizona on date respondent’s motion was granted at that time mr nordbrock requested that any trial be postponed for at least days petitioners were advised that the hearing was only for the purposes of the motion and the trial had not been set by notice served date the case was set for trial in phoenix on date attached to the notice setting case for trial was a standing pre-trial order including among other things the following paragraphs continuances will be granted only in exceptional circumstances see rule formerly rule tax_court rules_of_practice and procedure even joint motions for continuance will not routinely be granted ordered that all facts shall be stipulated to the maximum extent possible all documentary and written evidence shall be marked and stipulated in accordance with rule b unless the evidence is to be used to impeach the credibility of a witness objections may be preserved in the stipulation if a complete stipulation of facts is not ready for submission at trial and if the court determines that this is the result of either party’s failure to fully cooperate in the preparation thereof the court may order sanctions against the uncooperative party any documents or materials which a party expects to utilize in the event of trial except for impeachment but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material not so stipulated or exchanged unless otherwise agreed by the parties or allowed by the court for good cause shown xk kek on date respondent filed a motion to show cause why proposed facts in evidence should not be accepted as established recounting petitioners’ failure to address respondent’s proposed stipulation or to respond to respondent’s --- - informal and formal discovery the motion to show cause also referred to petitioners’ attempt to secure by formal discovery the oaths of office of respondent’s counsel and of the chief_judge and of the judicial officers to whom these cases had been assigned for hearing on respondent’s motion to dismiss and for the trial scheduled for date on date respondent’s motion to compel responses to respondent’s interrogatories and motion to compel production of documents were filed on date an order to show cause was issued on date respondent’s discovery motions were granted on date respondent’s status report was filed respondent’s status report attached a copy of a request fora 90-day continuance served by petitioners but not as of then received by the court respondent objected to continuance recounting the history of the cases and pointing out that petitioners’ grounds for continuance were not well taken respondent also referred to petitioners’ continuing failure to respond to the outstanding discovery on date the court instituted a conference telephone call among the parties and the court to advise petitioners that their request for a continuance would not be granted the parties also discussed the outstanding discovery orders and response to the order to show cause the court --- - advised petitioners of the necessity of presenting documentation that would substantiate the deductions to which they might be entitled for the years in issue thereafter the court received from petitioners documents demanding production of copies of subscribed oaths of office their demands were untimely were not relevant to the subject matter involved in the pending cases and were not likely to lead to the discovery of admissible evidence on date petitioners filed a motion to dismiss claiming that neither respondent nor the court had proven jurisdiction in these cases that motion was denied the court has jurisdiction in these cases as a result of timely filed petitions from valid notices of deficiency sec_6212 sec_6213 and sec_6214 after invoking our jurisdiction ina deficiency case petitioners may not just change their minds and decide they do not want to be here 709_f2d_12 5th cir affg tcmemo_1982_352 57_tc_720 affd per curium 507_f2d_406 2d cir see also sec_7459 62_tc_519 a deficiency case commenced by a taxpayer cannot be voluntarily dismissed without entry of a decision on the merits on date respondent’s motion in limine to exclude untimely identified witnesses and untimely exchanged documents was filed that motion recounted petitioners’ -- - continuing failure to provide documents concerning their claimed deductions other than a few documents that related to expenses for the motion also pointed out petitioners’ failure to submit a trial memorandum identifying witnesses as required by the court’s standing pre-trial order respondent’s motion was set for hearing on date when the cases were called for trial on january petitioners filed a renewal of motion to dismiss repeating and expanding on scurrilous accusations against respondent’s counsel and the court and claiming that the court lacked jurisdiction because neither respondent’s counsel nor the court would provide copies of their oaths of office to petitioners petitioners’ motion was denied respondent’s motion in limine was granted the cases proceeded to trial on january petitioners presented neither evidence nor argument that respondent’s determination of specific items of income was erroneous the facts that were deemed stipulated connected petitioners to items of income either by specific receipts or by bank_deposits into accounts under the control of petitioners see 743_f2d_670 9th cir affg tcmemo_1982_666 87_tc_74 the testimony of mr nordbrock and the documents presented for related to legal and other expenses of filing his personal bankruptcy repairs or improvements to petitioners’ home_travel_expenses and expenses of attending seminars petitioners bear the burden of proving that they are entitled to deductions see eg 512_f2d_882 9th cir affg tcmemo_1972_133 it is apparent from the record in this case that petitioners are not entitled to the benefits of the burden_of_proof provisions of sec_7491 they have failed to respond to reasonable requests for information documents meetings and interviews and they have failed to comply with court orders that they produce documents and answer questions they have not presented any substantiation with respect to deductions for and they have not produced credible_evidence on disputed issues of fact in view of their history as tax_return_preparers they should have been familiar with the types of records required and the legal requirements for deductions instead of substantiating their deductions they have made unwarranted accusations against those charged with determining their tax_liability mr nordbrock testified only after the court told him that he would have to explain the documents that had been produced for before any deductions could be allowed his testimony was vague and conclusory and marked by failure to remember specific details on cross-examination ms nordbrock declined to testify petitioners contend that the bankruptcy proceedings were -- commenced in an attempt by petitioners to save business property from seizure by the irs mr nordbrock testified that the only creditor in the bankruptcy was the irs and the debt to the irs resulted from dollar_figure in preparer penalties see 38_f3d_440 9th cir respondent argues that these expenses are personal expenses and not deductible business_expenses petitioners have not persuaded us that the bankruptcy-related expenses were ordinary and necessary business_expenses and have not provided us with a basis for allocating the fees between personal services and business services petitioners presented copies of checks that were payable to the attorney who filed the bankruptcy proceeding they did not however present any invoices that explained the services provided by the attorney see in re collins 26_f3d_116 11th cir 68_tc_294 some of the payments claimed as deductible were made to the trustee in bankruptcy those payments relate to the preparer penalties inasmuch as petitioner testified that the only creditor in the bankruptcy was the irs and that the seizure of property that he was trying to defeat was for dollar_figure in unpaid preparer penalties that were assessed against him the nature of the payments is not clear if the payments were for monthly fees as petitioner testified they suffer from the same infirmity as the legal fees if they were payments on account of the penalties and any interest related thereto they are not deductible see 104_tc_518 in any event petitioners have failed to prove that the payments are deductible mr nordbrock testified that some of the seminar expenses and travel_expenses were for an investment seminar related to ms nordbrock’s investments respondent’s theory is that the seminars attended by petitioners including travel to those seminars related to petitioners’ tax protest activities some of the exhibits support respondent’s argument a payment of dollar_figure claimed as legal and professional fees was according to mr nordbrock’s testimony for authoring a letter to the irs that challenged the true identity and legal affiliation of the entity known as the internal_revenue_service in any event mr nordbrock was enjoined during the years in issue from preparing tax returns on behalf of clients ms nordbrock did not testify although most of the checks received in evidence were signed by her we are not persuaded that the checks represent payments for deductible business_expenses those expenses relating to investments to personal taxes or to ms nordbrock’s expenses as an employee of alpha tax services would be deductible if at all under sec_212 and only to the extent that the total exceeded percent of petitioners’ adjusted_gross_income see sec_67 the amounts identified by petitioners for seminars totaled less than dollar_figure and do not meet that threshold the travel_expenses claimed by petitioners were not substantiated as required by sec_274 no contemporaneous documents or other reliable evidence corroborated the alleged business_purpose of the travel petitioners contend that the repairs and maintenance expense related to an office in their home the only evidence on this issue is mr nordbrock’s uncorroborated and conclusory testimony the documentation that was presented consisted of checks without invoices and credit card charges and the documentation showed no allocation between an alleged office in the home and the personal residential quarters of petitioners petitioners failed to present reliable or persuasive evidence that would satisfy the conditions of sec_280a after examination of the documents submitted by petitioners and petitioners’ testimony we conclude that any additional expenses beyond those conceded by respondent are not adequately substantiated there is no excuse for petitioners’ failure to present substantiating materials during the administrative stages and for more than a year while these cases were pending they disregarded the court’s order that they produce documents for and they are familiar with the consequences of failing to produce documents when required_by_law or court order -- - to do so see united_states v nordbrock supra they refused to answer interrogatories asking for identification of items of disputed income and claimed deductions notwithstanding a court order that they answer the interrogatories when their efforts to delay trial failed they sought dismissal of the cases on the entire record in these cases we infer that evidence that petitioners refused to produce would have been unfavorable to their claims of error in respondent’s determinations see 6_tc_1158 affd 162_f2d_513 10th cir the form sec_1040 submitted by petitioners for the years in issue were not valid tax returns see 114_tc_136 as a result petitioners are not entitled to joint_return rates see sec_6013 78_tc_558 based on the form sec_1040 they submitted the additions under sec_6651 are appropriate williams v commissioner supra the sec_6654 addition_to_tax applies absent exceptions not shown to exist in these cases 75_tc_1 the tax returns and the transcripts of petitioners’ accounts received in evidence satisfy respondent’s burden of production with respect to the additions to tax -- - to take account of respondent’s concessions decisions will be entered under rule
